                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

GARY LEON WEBSTER                                                                        PLAINTIFF
ADC #114018

v.                               Case No: 3:20-CV-00016-LPR


KAIT CHANNEL 8 TELEVISION STATION                                                     DEFENDANT


                                               ORDER

       Plaintiff Gary Leon Webster (“Plaintiff”), incarcerated at the Tucker Unit of the Arkansas

Department of Correction, filed a pro se Complaint on January 16, 2020. (Doc. 1). Plaintiff did

not pay the $400 filing fee1 or file an application to proceed in forma pauperis at the time he filed

his Complaint.

       The Prison Litigation Reform Act (“PLRA”) provides that a prisoner cannot proceed in

forma pauperis “if the prisoner has, on 3 or more prior occasions, while incarcerated or detained

in any facility, brought an action or appeal in a court of the United States that was dismissed on

the grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,

unless the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

       Prior to filing this lawsuit on January 16, 2020, Plaintiff filed at least three actions that

were dismissed for failing to state a claim upon which relief may be granted. See Webster v. Does,

3:19-CV-59-DPM (E.D. Ark. June 13, 2019); Webster v. Pigg, 3:19-CV-60-DPM (E.D. Ark. June

13, 2019); and Webster v. Day Inn Motels, Inc., et al., 3:19-CV-78-DPM (E.D. Ark. June 13,




1
 Effective May 1, 2013, the cost for filing a new civil case is $400, which includes a $50
administrative fee that does not apply to persons granted in forma pauperis status under 28 U.S.C.
§ 1915.
2019). Nevertheless, Plaintiff may proceed in forma pauperis if he falls under the “imminent

danger” exception to the three strikes rule. See 28 U.S.C. § 1915(g) (providing that a prisoner with

three strikes shall be granted permission to proceed in forma pauperis if they are “under imminent

danger of serious physical injury”); Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998)

(explaining that the exception applies only if the prisoner is in imminent danger “at the time of

filing” and that “[a]llegations that the prisoner has faced imminent danger in the past are

insufficient”).

        Plaintiff is suing KAIT Channel 8 Television Station. (Doc. 1). Plaintiff alleges that a

segment that Defendant aired about Plaintiff’s arrest was “malicious,” as the charges against

Plaintiff were nolle prossed. (Id. at 4). Based on his allegations, Plaintiff was not in imminent

danger at the time he filed his Complaint. Accordingly, the imminent danger exception does not

apply. This case will be dismissed due to Plaintiff’s failure to pay the filing fee. Plaintiff will

have thirty (30) days to reopen this case by paying the $400 filing fee in full.

        It is therefore ORDERED that:

        1.        Plaintiff’s Complaint (Doc. 1) is DISMISSED without prejudice.

        2.        Plaintiff has thirty (30) days from the date of this Order in which to reopen this case

by paying the $400 filing fee in full.

        3.        The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order or the accompanying Judgment would not be taken in good faith.


        IT IS SO ORDERED this 26th day of February 2020.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE



                                                    2
